Citation Nr: 0523613	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  00-24 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a left eye disorder 
as secondary to service-connected right eye disability.

2.  Entitlement to an increased rating for the service-
connected right eye disability, currently evaluated as 30 
percent disabling.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) by reason of service-
connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the United States 
Marine Corps from August 1943 to February 1946.  He then was 
a member of the Marine Corps Reserve from August 1947 to 
September 1947, when he became a member of the National 
Guard.  He served on active duty in the United States Air 
Force from April 1951 until September 1951, followed by 
participation in the Air National Guard from February 1954 to 
March 1955, with active duty from May 1954 to November 1954.  
The appellant was then a member of the Air Force Reserve from 
April 1955 until July 1957, serving on active duty from June 
1955 until July 1957.  Finally, he served on active duty in 
the Air Force from July 1957 until March 1972.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa in which the RO determined that the 
appellant had not submitted new and material evidence to 
reopen his claim of entitlement to service connection for a 
left eye disorder secondary to the service-connected right 
eye disability and denied his claims of entitlement to an 
increased evaluation for the right eye disability and 
entitlement to a total disability evaluation based on 
individual unemployability (TDIU) by reason of service-
connected disability.

The Board reopened the appellant's claim for secondary 
service connection for a left eye disorder in a decision 
issued in January 2004; thereafter, the Board remanded the 
case for additional development.  The case has now been 
returned to the Board for appellate review.  

In July 2003, a videoconference hearing was held between the 
RO and Washington, D.C. before the undersigned Veterans Law 
Judge who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript of 
that hearing has been associated with the claims file.

By an August 8, 2005 ruling, the undersigned granted the 
appellant's motion to advance this case on the docket based 
on a finding of good cause, namely the advanced age of the 
appellant.  See 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  The appellant is service connected for a disability of 
the right eye.

2.  The appellant's right eye disability has not caused or 
made chronically worse any left eye disorder.

3.  The appellant is not blind in the non-service-connected 
left eye.

4.  The appellant is blind in the right eye with light 
perception (hand motion) only; there is no serious cosmetic 
defect or enucleation.  

5.  The appellant last worked full-time in law enforcement 
from 1972 to 1984.  

6.  The appellant's single 30-percent schedular rating does 
not meet the minimum criteria of 38 C.F.R. § 4.16(a).

7.  The appellant is not unemployable due to his service-
connected disability.


CONCLUSIONS OF LAW

1.  The veteran does not have any left eye disorder that is 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2004).

2.  A rating in excess of 30 percent for the right eye 
disability is not warranted.  38 U.S.C.A. §§ 1155, 1160, 
5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.321, 3.383, 4.79, 4.80, 4.84a, 
Diagnostic Code 6066 (2004).

3.  The appellant is not unemployable by reason of his 
service-connected disability.  38 U.S.C.A. §§ 1155, 5100, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.16, 4.18, 
4.19 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Secondary service connection claim

The appellant is service connected for loss of visual acuity 
in his right eye that was incurred due to trauma he 
experienced in WW II.  Review of the appellant's service 
medical records reveals that the appellant underwent vision 
testing in November 1967; his left eye distant vision was 
20/20.  The appellant underwent a medical examination in June 
1969; no left eye abnormalities other than refractive error 
were found.  The appellant's left eye distant vision was 
20/20 and his near vision was 20/100, corrected to 20/20.  It 
was noted that the appellant had worn reading glasses since 
1968.  On physical examination conducted in November 1971, 
the appellant's demonstrated left eye distant vision of 20/20 
and near vision of 20/200 that was corrected to 20/20.  

The appellant testified at his May 2002 personal hearing at 
the RO that he had noticed deterioration in his left eye 
prior to his discharge from the Air Force.  The appellant 
testified at his July 2003 Board videoconference hearing that 
his eyesight in his right eye had been deteriorating, that he 
took a medicated eye drops in each eye, that he had pain in 
each eye, and that the eye problems that were noted in 
service had continued right through to the present.  The 
medical evidence of record indicates that the appellant's 
left eye demonstrated 20/40 corrected visual acuity in April 
1993.  The report of the August 2000 VA general medical 
examination indicated that there were findings of macular 
degeneration in both eyes in 1969.  The report of the August 
2000 VA eye examination indicated that the appellant's left 
eye demonstrated 20/60 corrected visual acuity.  The March 
2003 report from a private doctor who had examined the 
appellant stated that the appellant's left eye best corrected 
visual acuity was 20/80.

Review of the appellant's VA outpatient treatment records, 
dated from 1999 to 2004, reveals that the veteran had 
positive left eye drusen in July 1999.  The clinical 
assessment was age-related macular degeneration (ARMD) in the 
left eye that was stable.  The right eye had traumatic 
maculopathy.  The appellant demonstrated left eye visual 
acuity of 20/50 in July 2000, and January 2001.  In May 2001, 
the appellant was noted to use artifical tears in each eye.  
He stated that he had not noticed any changes in his vision 
in either eye.  Corrected vision in his left eye was 20/40.  
The appellant was seen in the VA ophthalmology clinic in 
December 2001; he reported no changes.  His right eye visual 
acuity was 20/hand motion with correction; in the left it was 
20/4-1 with correction.  A July 2003 note indicated that the 
appellant was unable to read a newspaper, magazines or 
correspondence.  He was noted to still drive.  He was able to 
see hand motion in the right eye and visual acuity was 20/60 
in the left eye, with cataracts and ARMD in each eye.  A 
March 2004 ophthalmology resident note indicates that the 
appellant was blind in the right eye.

The appellant underwent a VA eye examination in August 2004; 
the examiner reviewed the claims file.  The appellant 
reported significantly decreased ability to function because 
his left eye had to compensate for his blind right eye.  The 
examiner noted that ARMD had first been diagnosed in both 
eyes in 1969.  The appellant had a history of cataract in 
both eyes.  After examining the appellant's eyes, the 
examiner rendered clinical assessments of traumatic 
maculopathy in the right eye; right eye visual acuity of hand 
motion, corrected and uncorrected; left eye visuals acuity of 
20/70 near uncorrected, 20/30 corrected, uncorrected far 
20/200 and corrected 20/50; and ARMD in both eyes.  The 
examiner stated that the ARMD was unrelated to the 1944 right 
eye injury.  The examiner also stated that the appellant's 
current left eye conditions, cataracts and macular 
degeneration, were not as least as likely to be due to the 
service-connected right eye disability.  The examiner opined 
that the changes in the left eye were age-related and noted 
that the appellant had demonstrated a full visual field of 
the left eye in 1969.  The examiner stated that it was not at 
least as likely as not that the appellant's left eye 
disorders were caused by the right eye disability as opposed 
to his age.  The examiner also stated that it was not at 
least as likely as not that the appellant's right eye 
disability aggravated or contributed, or accelerated the 
degenerative process in the left eye or aggravated any other 
left eye disorder.  The examiner further stated that the 
right eye disability did not contribute to the natural 
progress of the disease itself in the left eye.

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in or aggravated by service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  There must be medical evidence of 
a nexus relating an in-service event, disease, or injury and 
any current disability.  See Caluza v. Brown, 7 Vet. App. 498 
(1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

Service connection may also be awarded for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. 
App. 439 (1995) (the language of § 3.310 requires 
consideration of whether service-connected disability has 
made the claimed disability chronically worse, even if the 
service-connected disability did not cause the claimed 
disability).  When service connection is established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  Id.  In the 
case at hand, the issue before the Board is entitlement to 
service connection on a secondary basis.  The question of 
direct service connection will not be addressed.

The appellant contends that his left eye disorder was caused 
by his service-connected right eye disability.  The appellant 
has submitted no competent medical evidence to support his 
assertion that the loss of visual acuity in his left eye is 
due to his service-connected blindness of the right eye.  
There is also no competent medical evidence of record showing 
that the service-connected right eye blindness has aggravated 
any left eye pathology.  The medical evidence of record as a 
whole supports the conclusion that there is no relationship 
between the origin and/or severity of any left eye disorder 
and the right eye disability for which service connection has 
been granted.  Without competent evidence that a left eye 
disorder is caused by, or aggravated by, the service-
connected right eye disability, this claim of secondary 
service connection cannot be granted.  38 C.F.R. § 3.310.

The Board is cognizant of the veteran's own statements to the 
effect that he currently experiences left eye problems that 
are causally related to his service-connected right eye 
disability.  However, the evidence does not indicate that he 
possesses medical expertise.  He is not competent to render 
an opinion on a matter requiring medical expertise, such as 
diagnosis or causation.  See Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

After consideration of the entire record and the relevant law 
and cases, the Board finds that the appellant's left eye 
visual disorders are not related to or made worse by his 
service-connected right eye disability.  Therefore, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim of secondary service connection for the 
left eye.  As such, the evidence is insufficient to support a 
grant of secondary service connection for any left eye 
disorder.

Because the preponderance of the evidence is against the 
secondary service connection claim, the benefit-of-the-doubt 
doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir.).

II.  Increased rating claim

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of disabilities, the entire recorded 
history, including medical and industrial history, is 
considered so that a report of a rating examination, and the 
evidence as a whole, may yield a rating which accurately 
reflects all elements of disability, including the effects 
on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The appellant testified at his July 2003 Board 
videoconference hearing that he could hardly read, that he 
suffered discomfort and increased ocular pressure in his eyes 
and that he had constant pain.  He also testified that he 
only had light perception in his right eye.

The appellant is receiving compensation for blindness of his 
right eye, but he is not been deemed entitled to compensation 
for any left eye disability.  (The left eye is not service 
connected.)  Under 38 C.F.R. § 4.84a, Diagnostic Code 6070, 
the blindness of one eye, with light perception, warrants a 
30 percent evaluation, in addition to special monthly 
compensation.

Uveitis (Diagnostic Code 6000), keratitis (Diagnostic Code 
6001), scleritis (Diagnostic Code 6002), iritis (Diagnostic 
Code 6003), cyclitis (Diagnostic Code 6004), chorioditis 
(Diagnostic Code 6005), retinitis (Diagnostic Code 6006), 
recent intra-ocular hemorrhage (Diagnostic Code 6007), 
detachment of retina (Diagnostic Code 6008) and unhealed 
injury of eye (Diagnostic Code 6009), in chronic form, are to 
be rated from 10 percent to 100 percent for impairment of 
visual acuity or field loss, pain, rest-requirements, or 
episodic incapacity, combining an additional rating of 10 
percent during continuance of active pathology.  A minimum 
rating of 10 percent may be assigned during active pathology.  
38 C.F.R. § 4.84a.

The regulations provide that compensation is payable for the 
combination of service-connected and non-service-connected 
disabilities of blindness in one eye as a result of service-
connected disability and blindness in the other eye as a 
result of non-service-connected disability as if both 
disabilities were service-connected, provided the non-
service-connected disability is not the result of the 
veteran's own willful misconduct.  38 C.F.R. § 3.83(a).

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot and when further examination 
of the eyes reveals that perception of objects, hand 
movements or counting fingers cannot be accomplished at 3 
feet, lesser extents of vision, particularly perception of 
objects, hand movements, or counting fingers at distances 
less than 3 feet, being considered of negligible utility.  
38 C.F.R. § 4.79.

The evidence of record indicates that a private doctor had 
examined the appellant and found the corrected visual acuity 
of the left eye to be 20/80 and light perception only in the 
right eye in March 2003.  The August 2004 VA eye examination 
indicated that the appellant was 20/30 corrected near in the 
left eye and 20/50 corrected far in his left eye.

The rating scheme is in some respects a rather mechanical one 
regarding visual acuity.  Given the current status of the 
appellant's monocular vision, and the current rating 
criteria, a higher rating than 30 percent would require 
greater impairment of visual acuity than currently 
demonstrated.  The Board has considered whether an increased 
evaluation in excess of 30 percent is available for the 
appellant's light perception only in one eye when the other 
eye is not service connected.  The Board notes that any 
increase in impairment in the non-service-connected left eye, 
short of blindness, will be disregarded in evaluating a claim 
for an increased rating for the service-connected right eye.  
See Villano v. Brown, 10 Vet. App. 248, 250 (1997).  In this 
regard, the Board notes that the appellant's left eye 
corrected vision was measured at 20/20 just prior to his 
service separation, not long before the initial grant of 
service connection for the right eye in May 1972, and that no 
finding greater than 20/40 is of record at that time; such 
would be necessary to consider an increased evaluation for 
the service-connected right eye disability).

Although an August 2001 VA treatment note lists the appellant 
as "legally blind," that level of left eye visual acuity 
still is not blindness for VA compensation purposes which 
require that the veteran have only light perception to be 
considered blind.  38 C.F.R. § 4.79.  Therefore, the 
appellant's left eye is considered normal for the purpose of 
rating his visual disability because he is not shown to be 
blind in the left eye and that eye is therefore considered to 
be non-service-connected.  Thus, it also follows there is no 
service-connected disability to rate in the left eye.  The 
Board is unable to find any applicable Diagnostic Code that 
provides for an evaluation of the right eye disability in 
excess of 30 percent, plus the special monthly compensation 
that the appellant has already been granted.  (A 40 percent 
rating could be assigned for the right eye if there was 
anatomical loss of the eye, but this has not been shown.)  
Accordingly, the Board concludes that the criteria for a 
disability rating higher than 30 percent for the right eye 
disability are not met.  38 C.F.R. §§ 3.383(a)(1), 4.75, 
4.84, Diagnostic Code 6070.

The appellant has been assigned a 30 percent evaluation for 
blindness, having only light perception, of the right eye.  
Based on findings of light perception only for the right eye 
and 20/20 for the left eye (because blindness on the left 
side is not shown), 38 C.F.R. § 4.84a, Table V produces a 
disability percentage evaluation of 30 percent under 
Diagnostic Code 6070.  The Board notes that 38 C.F.R. 
§ 4.84(a) does not provide for a higher disability rating for 
a change from light perception only to no light perception at 
all in one eye.  Thirty percent is the maximum schedular 
amount available for blindness in the right eye, with no 
blindness in the left eye.  A higher rating (40 percent) 
would be assignable for anatomical loss of the right eye, but 
this is not shown in the veteran's case.  Diagnostic Code 
6066.  

When only one eye's disability is recognized as entitled to 
compensation, the maximum evaluation for total loss of vision 
of that eye is 30 percent, unless there is (a) blindness in 
the left eye; (b) enucleation of the right eye; or (c) 
serious cosmetic defect.  38 C.F.R. §§ 3.383, 4.80.  None of 
those criteria is met here.  As discussed above, the visual 
acuity in the appellant's left eye is 20/50.  The right eye 
has not been enucleated.  Additionally, only loss of visual 
acuity is before the Board; the RO has not recognized any 
cosmetic defect as entitled to compensation.

The Board has considered whether the appellant's disability 
could be evaluated under any other Diagnostic Codes, but 
finds that a rating higher than 30 percent is not warranted 
under any Diagnostic Code.  Initially, the Board notes that 
eligibility has been established for loss of acuity only, not 
for cataracts or for ARMD.  As the appellant clearly retains 
both eyes, the provisions of 38 C.F.R. § 4.84a, Diagnostic 
Code 6066, are not for application.  In addition, as there is 
no entitlement established for impairment of ocular muscle 
function, the provisions of 38 C.F.R. § 4.84a, Diagnostic 
Code 6090, are also not for application.  A rating in excess 
of 30 percent is not available under 38 C.F.R. § 4.84a, 
Diagnostic Code 6080, pertaining to impairment of field of 
vision.  As the left eye is not eligible for compensation at 
this point, and because loss of field of vision has not been 
recognized as part of the right eye disability, the criteria 
pertaining to loss of field of vision are not applicable.  

Notwithstanding the above discussion, a rating in excess of 
the currently assigned 30 percent evaluation for the right 
eye disability at issue may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).  

The Board finds no evidence that the appellant's right eye 
disability has presented such an unusual or exceptional 
disability picture at any time as to require an 
extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluation in this case is 
not inadequate.  As discussed above, there are higher ratings 
for visual disability, but the required manifestations have 
not been shown in this case.  The Board further finds no 
evidence of an exceptional disability picture in this case.  
The appellant has not required any hospitalization for his 
right eye and there is no evidence of the need for more than 
occasional treatment for this condition.  The appellant has 
not offered any objective evidence of any symptoms due to the 
right eye that would render impractical the application of 
the regular schedular standards.  Consequently, the Board 
concludes that consideration of the assignment of an 
extraschedular rating is not warranted in this case.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996) (When evaluating an increased 
rating claim, it is well established that the Board may 
affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on 
its own.)

The findings set forth above most closely approximate those 
necessary for the 30 percent schedular evaluation.  The 
findings needed for the next higher evaluation are not 
currently demonstrated.  Since the preponderance of the 
evidence is against an allowance of an evaluation in excess 
of 30 percent for the appellant's right eye disability under 
the schedular criteria, the benefit-of-the-doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b).  See Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

III.  Total rating claim

The appellant testified at his May 2002 personal hearing at 
the RO that he had had to "fudge" eye tests while he was 
employed and that he had been denied employment on several 
occasions because of his service-connected right eye 
disability.  The appellant provided similar testimony at his 
July 2003 Board videoconference hearing.

As previously noted, the appellant underwent a VA eye 
examination in August 2004; the examiner reviewed the claims 
file.  The appellant reported significantly decreased ability 
to function because his left eye had to compensate for his 
blind right eye.  After examining the appellant's eyes, the 
examiner rendered clinical assessments of traumatic 
maculopathy in the right eye; right eye visual acuity of hand 
motion, corrected and uncorrected; left eye visual acuity of 
20/70 near uncorrected, 20/30 corrected, uncorrected far 
20/200 and corrected 20/50; and ARMD and a history of 
cataract in both eyes.  The examiner opined that the 
appellant's right eye disability did have an impact on his 
employability in that he was not capable of binocular 
stereovision and therefore his depth perception was limited.  
The appellant therefore would not be employable in any 
occupation that required depth perception.

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  Total 
disability will be considered to exist when there is 
presented any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

If the schedular rating is less than total, a total 
disability evaluation can be based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service-connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
veteran's service-connected disabilities render him/her 
incapable of substantial gainful employment.  38 C.F.R. 
§§ 3.340, 3.34l, 4.16(a).

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combinations of disability.  38 C.F.R. 
§ 4.15.

The pertinent governing criteria set out in detail above are 
predicated on a veteran having been granted service 
connection for a disability or disabilities sufficient to 
warrant a total disability evaluation based on individual 
unemployability.  In this case, service connection is in 
effect for only one disability, right eye loss of visual 
acuity, that is currently assigned a 30 percent schedular 
evaluation.  A rating in excess of 30 percent for the right 
eye disability was denied on an extraschedular basis, as 
discussed above.

With service connection having been granted for only one 
disability rated as 30 percent disabling with consideration 
of both schedular and extraschedular factors, the threshold 
requirements of the pertinent governing criteria for a total 
disability evaluation based on individual unemployability 
cannot be satisfied.  Therefore, the Board concludes that the 
claim of entitlement to a total disability evaluation based 
on individual unemployability must be denied.  The veteran 
does not meet the requirements of 38 C.F.R. § 4.16.

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration because 38 C.F.R. 
§ 4.16(b) provides for the assignment of a TDIU rating on an 
extraschedular basis when the percentage standards of 
38 C.F.R. § 4.16(a) are not met, yet a veteran is 
unemployable by reason of service-connected disabilities.  As 
noted above, in this case, the veteran only has one service-
connected disability.  Thus, it is questionable whether 
38 C.F.R. § 4.16(b) - which refers to service-connected 
disabilities - would even apply in this instance, or whether 
a total (100 percent) extraschedular rating, if warranted, 
should be assigned under 38 C.F.R. § 3.321(b) rather than 
§ 4.16(b).  Nonetheless, the Board will consider the possible 
application of § 4.16(b), as well as § 3.321(b).

The Board finds that the schedular evaluation in this case is 
not inadequate or impractical.  The rating schedule provides 
for higher ratings for eye disabilities, but the required 
manifestations have not been shown.  The Board further finds 
no evidence that the right eye disability presents such an 
unusual or exceptional disability picture so as to require an 
extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  The appellant has not required any 
recent hospitalization for his right eye, nor have there been 
any other exceptional/unusual characteristics of his 
disability that would merit extraschedular consideration.  As 
noted by the August 2004 VA eye examiner, the right eye 
disability would keep the appellant from working in a 
position that required depth perception; however, there is no 
evidence of record to suggest that the right eye blindness 
alone keeps the appellant from working any job.  As noted in 
a VA treatment note dated in July 2003, the appellant was 
still driving, he was able to ambulate and take care of his 
activities of daily living and he took care of all the 
animals on his property.

While the appellant's right eye blindness has had an adverse 
effect on his employment, the schedular ratings take such 
factors into account.  There is no evidence that service-
connected right eye disability interferes markedly with 
employment, so as to preclude application of the regular 
schedular ratings, or make the veteran unable to secure or 
follow a substantially gainful occupation.  Accordingly, the 
Board finds that the regular schedular standards applied in 
the current case adequately describe and provide for the 
appellant's disability level for his right eye disability, 
and that consideration of a total evaluation under 38 C.F.R. 
§ 4.16(b) is not warranted.

IV.  Veterans Claims Assistance Act of 2000

The Board is aware that, in November 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became law.  Among other things, this law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  VAOPGCPREC 7-
2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his claims in letters sent by the 
RO in April 2003, and March 2004, as well as the discussion 
in the November 2001 and February 2003 Statements of the Case 
(SOC) and the March 2002, February 2003, and May 2005 
Supplemental Statements of the Case (SSOC) and the January 
2004 Board remand.  The appellant was notified of the 
information necessary to substantiate his claims for 
secondary service connection and an increased rating in these 
documents.  He was provided with the text of 38 C.F.R. 
§ 3.159 in various SSOCs.  He was also told that he needed to 
ensure that all pertinent evidence was submitted.  He was 
informed as to what was required of him and what VA would do 
to assist him.  Therefore, VA has no outstanding duty to 
inform.

The Board notes that the appellant was not provided VCAA 
notice prior to the issuance of the August 2000 rating 
decision.  Although all required notices were not provided 
until after the RO adjudicated the claims, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, VA outpatient medical 
records were obtained and associated with the claims file.  
The appellant submitted private medical information.  The 
appellant was afforded VA medical examinations, personal 
hearings at the RO and a Board videoconference hearing.  The 
appellant did not provide any information to VA concerning 
treatment records that he wanted the RO to obtain for him 
that were not obtained.  The appellant has not reported that 
any other pertinent evidence might be available.  See Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  The appellant was given 
more than one year in which to submit evidence after the RO 
gave him notification of his rights under the VCAA.  
Therefore, the Board finds that VA has completed its duties 
under the VCAA and all applicable law, regulations and VA 
procedural guidance.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 
(West 2002 & Supp. 2005).


ORDER

Service connection for a left eye disorder secondary to the 
service-connected right eye disability is denied.

Entitlement to an evaluation in excess of 30 percent for 
service-connected right eye disability is denied.

A total disability rating based on individual unemployability 
due to service-connected disability is denied.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


